DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 19 October 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-5 and 7-16 are pending for examination.
Claim 6 is canceled.
Claims 1, 3, 4, 7, 8, 10, 11 and 13 are currently amended.
Claim 16 is new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 19 October 2021.
Amendments to the drawings have not been submitted with the amendment filed 19 October 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 11, line 5, after “position” insert --such that both the passive valve and active valve face each other across a void--.
Explanation for Examiner’s Amendment
Claim 11 has been amended to reinsert text inadvertently deleted from line 6 of the claim in the version of the claim filed 19 October 2021.  The reinserted text is needed to provide proper antecedent basis for the limitations “the void” and “the facing surfaces of the passive valve and the active valve” in lines 9 and 10 of the claim.  Furthermore, it was not suggested in the previous Office action to delete this text in order to resolve the previous 35 USC 112(b) rejection of claim 11.
Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the system for contained sterile/aseptic transfer of materials is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“in which the UV emitter assembly includes one or more light emitting devices that emit UV-C light that are located at a position that is on an opposite side of the 
The closest prior art to Lhoest (US 5490546), Schulz (US 6940075), and Farren (US 20140356229) teach various features of claim 1, but fail to teach the quoted limitations above.  Additionally, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified any one or any combination of the Lhoest, Schulz and Farren structure in order to arrive at the claimed subject matter of claim 1 without resorting to improper hindsight based on applicant’s own disclosure.
Claims 2-5 and 7-10 are likewise allowable over the prior art as each depends directly or indirectly from allowable claim 1.
Claim 13 is allowable over the prior art as claim 13 is a method of using the provided system of claim 1, and claim 13 is allowable since it includes all of the limitations of allowable claim 1.
Claims 14 and 15 are likewise allowable over the prior art as each depends from allowable claim 13.
Regarding independent claim 11: the subject matter of the ultraviolet (UV) sterilization device suitable for sterilising the docking parts of a transfer system which comprises an active valve assembly having an active valve and docking part suitable for docking to a passive valve assembly which comprises a passive valve and a complimentary docking part, the two docking parts in use enabling the two assemblies to be secured together in a first position such that both the passive valve and active valve face each other across a void defined by the passive and active valves being in a 
Claim 11 includes the following limitations which, in combination with the other structural limitations set forth in claim 11, are what make the subject matter of claim 11 allowable over the prior art:
“wherein the UV light emitter assembly includes an interlock which prevents the UV light emitter assembly emitting light if the docking parts of the active valve assembly and the passive valve assembly are not correctly docked.”
The closest prior art to Lhoest (US 5490546), Schulz (US 6940075), and Farren (US 20140356229) teach various features of claim 11, but fail to teach the quoted limitations above.  Additionally, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified any one or any combination of the Lhoest, Schulz and Farren structure in order to arrive at the claimed subject matter of claim 11 without resorting to improper hindsight based on applicant’s own disclosure.
Claim 12 is likewise allowable over the prior art as it depends from allowable claim 11.
Regarding independent claim 16: the subject matter of the system for contained sterile/aseptic transfer of materials is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 

“in which the UV emitter assembly includes an interlock which prevents the UV emitter assembly emitting light if the two docking parts are not correctly docked.”
The closest prior art to Lhoest (US 5490546), Schulz (US 6940075), and Farren (US 20140356229) teach various features of claim 16, but fail to teach the quoted limitations above.  Additionally, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified any one or any combination of the Lhoest, Schulz and Farren structure in order to arrive at the claimed subject matter of claim 16 without resorting to improper hindsight based on applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 November 2021